Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Adam Cox on January 3, 2022.

The application has been amended as follows: 

1. (Currently amended):	A method of producing purified bis(fluorosulfonyl) imide, the method comprising:
providing a first liquid mixture consisting of bis(fluorosulfonyl) imide and fluorosulfonic acid;
contacting the first liquid mixture with gaseous ammonia, wherein the gaseous ammonia reacts with the fluorosulfonic acid to produce a second liquid mixture including ammonium fluorosulfate; and
separating from the second liquid mixture.

2. (Previously Presented):	The method of Claim 1, wherein in the providing step, a concentration of the fluorosulfonic acid in the first liquid mixture is from about 0.001 mol% to about 70 mol%.

3. (Previously Presented):	The method of Claim 1, wherein contacting the first liquid mixture with gaseous ammonia includes introducing the gaseous ammonia a headspace of a vessel containing the first liquid mixture.

4. (Original):	The method of Claim 3, wherein the gaseous ammonia is supplied at a pressure between about 100 kPa and about 200 kPa.

5. (Previously Presented):	The method of Claim 1, wherein contacting the first liquid mixture with gaseous ammonia includes bubbling the gaseous ammonia into the first liquid mixture.

6. (Previously Presented):	The method of Claim 1, wherein contacting the first liquid mixture with gaseous ammonia includes flowing the gaseous ammonia and the first liquid mixture in a counterflow column.

7. (Currently amended):	The method of Claim 1, wherein separating from the second liquid mixture includes filtering the ammonium fluorosulfate from the second liquid mixture. 

8. (Currently amended):	The method of Claim 1, wherein separating from the second liquid mixture includes flash distilling the bis(fluorosulfonyl) imide from the ammonium fluorosulfate.

9. (Currently amended):	The method of Claim 1, wherein a concentration of the bis(fluorosulfonyl) imide in remaining second liquid mixture obtained after separating the ammonium fluorosulfate from the second liquid mixture is from about 90 mol% to about 99.95 mol%.

10. (Currently amended):	The method of Claim 1, further comprising:
a remaining second liquid mixture obtained after separating from the second liquid mixture, wherein the remaining second liquid mixture including the bis(fluorosulfonyl) imide and residual fluorosulfonic acid;
contacting the remaining second liquid mixture with gaseous ammonia, wherein the gaseous ammonia reacts with the residual fluorosulfonic acid in the remaining second liquid mixture to produce a third liquid mixture including additional ammonium fluorosulfate; and
separating the third liquid mixture.

11. (Currently amended):	The method of Claim 10, wherein in the providing step, the concentration of the residual fluorosulfonic acid in the remaining second liquid mixture is from about 0.1 mol% to about 20 mol%.

12. (Currently amended):	 The method of Claim 10, wherein contacting the remaining second liquid mixture with gaseous ammonia includes introducing the gaseous ammonia a headspace of a vessel containing the remaining second liquid mixture.

13. (Original):	 The method of Claim 12, wherein the gaseous ammonia is supplied at a pressure between about 100 kPa and about 200 kPa.

14. (Currently amended):	 The method of Claim 10, wherein contacting the remaining second liquid mixture with gaseous ammonia includes bubbling the gaseous ammonia into the remaining second liquid mixture.

15. (Currently amended):	The method of Claim 10, wherein contacting the remaining second liquid mixture with gaseous ammonia includes flowing the gaseous ammonia and the second remaining liquid mixture in a counterflow column.

16. (Currently amended):	The method of Claim 10, wherein separating the third liquid mixture includes filtering the ammonium fluorosulfate from the third liquid mixture. 

17. (Currently amended):	The method of Claim 10, wherein separating the third liquid mixture includes flash distilling the bis(fluorosulfonyl) imide from the ammonium fluorosulfate.

18. (Currently amended):	The method of Claim 10, wherein the bis(fluorosulfonyl) imide concentration in a remaining third liquid mixture obtained after separating the additional ammonium fluorosulfate from the third liquid mixture is from about 98 mol% to about 99.95 mol%.

19. (Currently amended):	The method of Claim 10, further including distilling the remaining second liquid mixture including the bis(fluorosulfonyl) imide and the residual fluorosulfonic acid before the providing step.  

20. (Currently amended):	The method of Claim 19, wherein in the providing step, a concentration of the fluorosulfonic acid in the remaining second liquid mixture is from about 1 mol% to about 20 mol%.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a process for separating fluorosulfonic acid from a liquid mixture consisting of bis(fluorosulfonyl)imide and fluorosulfonic acid by contacting the liquid mixture with gaseous ammonia to form ammonium fluorosulfate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        January 5, 2022